Citation Nr: 1702825	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-18 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD) and chronic depressive disorder, variously diagnosed as dysthymic disorder and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.L.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1958 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007  rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, a travel board hearing was held before the undersigned in St. Petersburg, Florida.  A transcript of the hearing is associated with the Veteran's claims file.  

The matter was previously before the Board in June 2015 and July 2016.  On those occasions it was remanded for further development of the evidence.  This has now been accomplished and the case has been returned for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A diagnosis of PTSD has not been clinically confirmed in the record.  

2.  A chronic depressive disorder, including MDD was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event or service-connected disability or increased in severity beyond the natural progress of the disease by a service-connected disability.  


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD and a chronic depressive disorder, variously diagnosed as dysthymic disorder and MDD, was neither incurred in nor aggravated by service, and is not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in October 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured or formally found to be unavailable.  The Veteran was afforded VA medical examinations, most recently in January 2016, with addendum obtained in August 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the claims file includes VA treatment records and VA examinations in which medical professionals considered the Veteran's psychiatric diagnoses using the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130 (2016).  The Veteran has been evaluated under the DSM-IV as well as the DSM-5 criteria. Thus, the Board shall consider his appeal in light of both the DSM-IV and the DSM-5 criteria.

In addition, a claim of service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

For entitlement to service connection for PTSD, it is noted that this requires precise findings.  These findings are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. §  3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the DSM-5.  Id.; see 38 C.F.R. §§ 4.125(a), 4.130 (2016).  As noted, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, as noted above, the Board has considered his appeal in light of both the DSM-IV and DSM-5 criteria.

With respect to the third element of service connection for PTSD, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  38 C.F.R. § 3.304(f); See Doran v. Brown, 6 Vet. App. 283 (1994).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  The Board finds that the veteran did engage in combat with the enemy while serving in the Republic of Vietnam (RVN).  Therefore, his lay statements alone are sufficient to establish the occurrence of a recognizable stressor upon which the diagnosis of PTSD may be based.  West v. Brown, 7 Vet. App. 70 (1994).  

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for PTSD, which he asserts is the result of service.  It is noted that while on active duty, the Veteran served in the RVN and that he has claimed that his PTSD is related to that service.  During the Travel Board hearing before the undersigned, the Veteran indicated that his psychiatric symptoms began while he was stationed in the RVN during the Tet offensive in 1968.  

Review of the Veteran's available STRs shows no complaint or manifestation of a psychiatric disorder until the Veteran's examination for separation from service.  At that time, while psychiatric clinical evaluation was normal, the Veteran did report having or having had depression or excessive worry and nervous trouble of any sort.  During a September 1980 VA general medical examination, at that time there were no complaints or manifestations of a psychiatric disorder noted.  

In a July 2008 statement from the Veteran's private physician, the Veteran is described as having anxiety attacks on and off.  It was stated that he felt insecure and always brought a gun with him wherever he went, including sleeping with one under his pillow at night.  He avoided crowds and parties and stated that this all started after he had served in the RVN.  The pertinent diagnosis was anxiety attacks by history and possible PTSD.  The examiner opined that the Veteran had sustained emotional injuries while serving in the United States Navy.  

An examination was conducted by VA in June 2013.  At that time, the examiner reviewed a prior VA outpatient psychiatric evaluation that had been conducted in August 2010 that showed that despite review of a PTSD screening, no diagnosis of PTSD could be made.  The diagnosis was depression, not otherwise specified.  The June 2013 diagnostic summary noted that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  The only diagnosis made was that of MDD.  Regarding a possible PTSD diagnosis, the examiner stated that the Veteran's symptoms were not found to be significant for such a diagnosis.  The symptoms did not meet the frequency and intensity in the required criteria and were not linked to symptoms of his stressor.  Moreover, the symptoms appeared to be related to intercurrent stressors of chronic pain and the medical condition of the Veteran's grandson, which contributed to his current depression.  The examiner concluded that a diagnosis of PTSD could not be confirmed during this examination and that an opinion regarding whether the Veteran's MDD was related to service could not be made without resorting to mere speculation.  

VA outpatient treatment records dated in September 2014 show that the Veteran was again treated for chief complaints of depression and insomnia.  Recent stresses were said to be social isolation and a recent diagnosis of lung cancer.  The impression was increased depression after receiving diagnosis of lung cancer.  

An examination was conducted by VA in August 2015.  At that time, the examiner stated that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-5 diagnostic criteria.  He did have another mental disorder that was diagnosed as depression.  Regarding depression, the examiner stated that an opinion could not be rendered whether this was proximately due to or aggravated by a service-connected disease or injury, including non-Hodgkin's lymphoma, without resorting to speculation.  The rationale was that the Veteran had started seeking mental health advice for depression symptoms in August 2010.  He was diagnosed with service-connected Non-Hodgkin's lymphoma in December 2014.  Additionally, he had suffered the tragic death of a brother at a young age when he reported that he had picked up his brother when his 5-7 year old brother fell and suffered a concussion.  He also reported suffering other significant losses such as both parents and another brother.  He reported difficulties with a daughter who used drugs.  He also endorsed that his son and his family recently moved in to live with him and endorsed multiple medical complaints, including impingement syndrome, degeneration of lumbar spine and intervertebral disc disease with chronic low back pain.  His quality of life has been negatively impacted by his medical conditions.  

An examination was conducted by VA in January 2016.  At that time, the diagnosis was unspecified depressive disorder.  The examiner opined that this disability was less likely than not related to service or proximately due to or permanently aggravated by a service-connected disease or injury.  The rationale included that the Veteran did not associate the depression with any of the service-connected conditions.  The examiner thought it noteworthy that the previous psychiatric evaluations reported that the Veteran did not attribute his depression to his service-connected medical conditions.  In an August 2016 addendum, the examiner noted the Veteran's report of having or having had nervous trouble and depression or excessive worry on examination for retirement from service, but that there were no available records of the Veteran having received mental health treatment during his career in the Navy or until August 2010.  A May 2009 mental health examination report showed no report of significant depression or anxiety.  Finally, the examiner commented that the Veteran's screening tests in January were suggestive of feigning psychological symptoms.  Therefore, the examiner continued to opine that it was less likely as not that the unspecified depressive disorder diagnosed in January was related to service.  

Regarding PTSD, the Board notes that, while the Veteran's service in the RVN would certainly qualify him to have had stressors that meet the criteria for a PTSD diagnosis, the fact is that he has never been diagnosed with this disability, despite every effort to fully evaluate him.  This includes an evaluation that found that he did not meet the DSM-IV criteria for a diagnosis of PTSD and an evaluation in 2015 when it was found that he did not meet the DSM-5 criteria for the diagnosis.  While the Veteran's private physician in 2008 stated that the Veteran had possible PTSD, this is clearly not a confirmed diagnosis.  As the Veteran has not been clinically confirmed to have PTSD, he does not meet the initial element for service connection for this disorder.  

Regarding his depressive disorder, it is noted that the Veteran did state that he had depression at the time of his retirement from service, but he had no complaints of psychiatric abnormality when evaluated in 1980 and the record showed no further treatment for any psychiatric disorder until 2008 when the examiner thought that the emotional disorder could be related to service.  On the other hand, several subsequent opinions found that there was no relationship between depression and service, including the complaints of depression noted at retirement.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In this case, the Board finds that the several VA opinions to the effect that it is less likely than not that the depression is related to service are more probative than the July 2008 opinion of the Veteran's private physician.  In this regard, the rationale provided by the VA physicians, that the depression was the result of other factors, including family tragedies and non-service-connected physical illness.  Significantly, the July 2008 opinion did not include any detailed rationale.  

The Board's finding is further supported by the lack of post-service medical evidence showing a psychiatric disorder until 2008, over three decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any clinical evidence of psychiatric complaints, symptoms, or findings for over three decades between the period of active service and his first symptoms is itself evidence which tends to show that depression did not have its onset in service or for years thereafter.  

Finally, the Veteran has been service connected for various disabilities including non-Hodgkin's lymphoma.  While the examiner stated that physical disabilities had had an impact on his depression, none of the disorders listed by the February 2015 VA examiner were conditions for which service connection has been established.  Specifically, the only competent opinion regarding secondary service connection is negative.  The Board also notes that the Veteran is in receipt of individual unemployability benefits, as well as special monthly compensation based on loss of use of a creative organ and a service-connected disability rated as 100 percent disabling plus additional disabilities independently ratable as 60 percent or more disabling.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for an acquired psychiatric disability, including PTSD and chronic depressive disorder, variously diagnosed as dysthymic disorder and MDD, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


